                Case 1:21-cv-00011-RA Document 18 Filed 08/19/21 Page 1 of 1

                                                                   USDC-SDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                      DOC#:
                                                                   DATE FILED: 08/19/21
 DAVID VASQUEZ

                             Plaintiff,
                                                                      21-CV-11 (RA)
                        v.                                                ORDER
 METROPLUS HEALTH PLAN INC., et al.,
                  Defendant.



RONNIE ABRAMS, United States District Judge:

         On June 17, 2021, the Court granted the parties’ application to adjourn the initial pretrial

conference sine die while the parties participated in mediation. Dkt. 15. The parties were directed to

submit a joint letter with a status report two weeks following the end of mediation. Id. The parties

completed mediation on July 26, 2021. Dkt. 16. Accordingly, the parties are directed to file a joint

status letter no later than August 26, 2021, updating the Court as to the status of settlement discussions

in this case.



SO ORDERED.

Dated:      August 19, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
